 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES,                                   Case No. 2:10-cr-00055-KJM-4
11                       Plaintiff,
12           v.                                        ORDER
13    ISMAEL LOPEZ,
14                       Defendant.
15

16                  On August 19, 2019, defendant Ismael Lopez, a prisoner proceeding pro se, moved

17   for a non-binding “recommendation from this Court to the Warden [] at [Federal Correctional

18   Institution, Beaumont Low] to allow [Lopez] to serve the last twelve months, of a 144 months

19   sentence, in a Residential Release Center, in Oakland, California.” Mot., ECF No. 220, at 1.

20                  Lopez has not provided the court with sufficient information concerning his period

21   of incarceration and goals in early release to justify the recommendation he seeks. On these issues,

22   he states only, “[d]uring the months that the movant has been prison [sic], he has taken advantage

23   of all the available educational and vocational courses that the BOP has offered in the institution

24   where movant has been at.” Id. at 5. In issuing similar recommendations, courts have cited more

25   robust explanations. See, e.g., United States v. Costa, No. 1:11-CR-0026-LJO-SAB, 2018 WL

26   1418352, at *2 (E.D. Cal. Mar. 22, 2018) (noting defendant provided court with report attesting to

27   “substantial efforts to educate and better himself during his period of incarceration and . . .

28   [showing] no discipline on record within the past six months” and noting early release would allow
                                                       1
 1   defendant to pay restitution with “only a tiny fraction of the restitution owed” paid thus far); United
 2   States v. Collins, No. 2:15-CR-00176-7-TLN, 2018 WL 1157508, at *1 (E.D. Cal. Mar. 5, 2018)
 3   (defendant argued early release would allow her to return to work to support her family and have
 4   more contact with her children without posing any risk to the public in light of her rehabilitation);
 5   United States v. Bhamani, No. 2:10-CR-00327-TLN, 2017 WL 2992455, at *2 (E.D. Cal. July 14,
 6   2017) (noting “[d]efendant has provided significant information about his activities since
 7   sentencing and the extent of his efforts and progress toward rehabilitation while in prison” and
 8   granting motion).
 9                  Although the court is unable to grant the motion on this record, it will afford Lopez
10   an opportunity to supplement the factual record, within 30 days.
11                  IT IS SO ORDERED.
12   DATED: August 28, 2019.
13

14
                                                     UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
